      Case 1:21-mi-99999-UNA Document 871 Filed 03/26/21 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

Aldrich Sharpe,                             )
                                            )
       Plaintiff,                           )       Civil Action File No.:
                                            )
v.                                          )
                                            )
Diversified Adjustment Service,             )       COMPLAINT WITH
Inc.,                                       )      JURY TRIAL DEMAND
                                            )
       Defendant.                           )




                           PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq. and the Georgia Fair Business Practices Act,

(GFBPA) O.C.G.A. 10-1-390 et seq.

                                       PARTIES

      1.     Plaintiff, Aldrich Sharpe, is a natural person who resides in Clayton

County, Georgia.



                                        1
        Case 1:21-mi-99999-UNA Document 871 Filed 03/26/21 Page 2 of 12




        2.   Defendant, Diversified Adjustment Service, Inc., is a corporation

formed under the laws of the State of Minnesota. It does business in and is registered

in Georgia. Defendant may be served with process via its registered agent, C T

Corporation System, 289 S Culver Street, Lawrenceville, GA 30046.

                          JURISDICTION AND VENUE

        3.   This Court has federal question jurisdiction over Plaintiff’s FDCPA

claims pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has

supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. §

1367.

        4.   This Court has personal jurisdiction over Defendant because, inter alia,

Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

        5.   Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

        6.   Pursuant to LR 3.1B(3), venue is proper in the Atlanta Division because

the Defendant maintains a registered agent in Gwinnett County which is in the

Atlanta Division.




                                          2
       Case 1:21-mi-99999-UNA Document 871 Filed 03/26/21 Page 3 of 12




                           FACTUAL ALLEGATIONS

      7.     Plaintiff is allegedly obligated to pay a consumer debt arising out of a

cellular telephone bill and is therefore, a “consumer”, as that term is defined by 15

U.S.C. § 1692a(3).

      8.     Defendant is a collection agency specializing in the collection of

consumer debt.

      9.     Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

      10.    Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

      11.    Defendant is, therefore, a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

      12.    Defendant had attempted to collect an alleged debt by placing a

negative account on Plaintiff’s credit report.

      13.    Defendant called Plaintiff in November of 2020 because Plaintiff did

not recognize the debt on his credit report.

      14.    Defendant informed Plaintiff that the account was for an unpaid balance

on a cellular telephone.




                                          3
       Case 1:21-mi-99999-UNA Document 871 Filed 03/26/21 Page 4 of 12




      15.    Plaintiff told Defendant that he did not recognize the account and did

not believe he owed the amount claimed.

      16.    Plaintiff disputed the account to Defendant and stated that he was being

charged for a telephone which he had returned.

      17.    Despite Plaintiff disputing the account to Defendant, Defendant placed

the account on Plaintiff’s Equifax and Experian credit reports the following month

without notating that the account was disputed.

      18.    Per 15 U.S.C. § 1681s-2(a)(1)(A) of the FCRA, a furnisher of credit

information “…shall not furnish any information relating to a consumer to any

consumer reporting agency if the person knows or has reasonable cause to believe

that the information is inaccurate.”

      19.    Moreover, a data furnisher, such as the Defendant, has an affirmative

duty to update the information provided to a credit reporting agency to maintain

accuracy and completeness. 15 U.S.C. § 1681s-2(a)(2)(B).

      20.    Upon information and belief, Defendant’s agreement(s) with

Transunion and Experian require Defendant to report account information on a

regular basis or schedule.

      21.    Defendant failed to mark Plaintiff’s account as disputed when it

updated Plaintiff’s credit report.

                                          4
         Case 1:21-mi-99999-UNA Document 871 Filed 03/26/21 Page 5 of 12




      22.     Plaintiff suffered financial anxiety and worry about his credit report due

to Defendant’s failure to accurately represent his dispute on his credit report.

      23.     Defendant’s actions caused inaccurate information about Plaintiff’s

credit history to be published to third parties.

                                INJURIES-IN-FACT

      24.     The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).

      25.     An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      26.     Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.




                                           5
       Case 1:21-mi-99999-UNA Document 871 Filed 03/26/21 Page 6 of 12




       27.   Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

       28.   Defendant’s acts and omissions caused particularized harm to the

Plaintiff in that he has suffered anxiety and worry about his credit report, had

inaccurate credit information published to third parties, and took time to discuss his

debt with counsel in response to the false statements.

       29.   Accordingly, through the suffering of actual damages and a violation

of Plaintiffs’ statutorily created rights under the FDCPA, Plaintiffs have suffered an

injury-in-fact sufficient to establish Article III standing.

                                      DAMAGES

       30.   As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

       a.)   Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

       b.)   Uncompensated time expended away from work and/or activities of

daily living, to confer with counsel regarding the Defendant's collection efforts;

and,

       c.)   Anxiety and worry caused by the Defendant causing inaccurate

information about Plaintiff’s credit histories to be published to third parties.

                                            6
       Case 1:21-mi-99999-UNA Document 871 Filed 03/26/21 Page 7 of 12




                              CAUSES OF ACTION

                                     COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                              15 U.S.C. § 1692 et seq.

      31.    Plaintiff incorporates by reference paragraphs 1 through 30 as though

fully stated herein.

Violations of 15 U.SC. § 1692e and its subparts

      32.    15 U.S.C. §•1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

      33.    The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).

      34.    The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir.

2010) (per curiam).

      35.    Moreover, the least sophisticated consumer is not to be held to the same

standard as a reasonably prudent consumer. The least sophisticated consumer,

                                          7
       Case 1:21-mi-99999-UNA Document 871 Filed 03/26/21 Page 8 of 12




though not unreasonable, is "ignorant" and "unthinking," "gullible," and of "below-

average sophistication or intelligence," Pinson v. JPMorgan Chase Bank, Nat'l

Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir. Nov. 12,

2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2nd Cir. 1993).

      36.    A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

      37.    Communicating or threatening to communicate to any person credit

information which is known or which should be known to be false, including the

failure to communicate that a disputed debt is disputed, is a false, deceptive, or

misleading representation or means in connection with the collection of any debt. 15

U.S.C. § 1692e(8).

      38.    Defendant’s failure to mark Plaintiff’s account as disputed on his credit

report were objectively false and/or materially misleading and a violation of 15

U.S.C. § 1692e, e(8) and e(10) among others.

      39.    As a result of Defendant’s violations of the FDCPA, Defendant is liable

to Plaintiffs for actual damages as described herein, statutory damages in the amount

of $1,000.00, costs of this action and reasonable attorney’s fees as determined by the

Court as mandated by 15 U.S.C. § 1692k.

                                          8
       Case 1:21-mi-99999-UNA Document 871 Filed 03/26/21 Page 9 of 12




                                      COUNT II

        VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES

                                         ACT

                                O.C.G.A. § 10-1-390, et seq.

      40.    Plaintiff incorporates by reference paragraphs 1 through 39 as though

fully stated herein.

      41.    O.C.G.A. § 10-1-390 et seq. is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      42.    The purpose of the GFBPA, is to protect consumers from unfair and/or

deceptive practices in the conduct of any trade or commerce in part or wholly in the

state. O.C.G.A. § 10-1-391.

      43.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

      44.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

      45.    Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.




                                           9
      Case 1:21-mi-99999-UNA Document 871 Filed 03/26/21 Page 10 of 12




      46.      Defendant’s conduct has implications for the consuming public in

general.

      47.      Defendant’s conduct negatively impacts the consumer marketplace.

      48.      Collecting a debt incurred during a consumer transaction could harm

the general consuming public if conducted via deceptive acts or practices and clearly

falls within the parameters of the GFBPA. Thus, a violation of the FDCPA

constitutes a violation of the GFBPA. See 1st Nationwide Collection Agency, Inc. v.

Werner, 288 Ga. App. 457, 459 (2007).

      49.      Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

      50.      As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-399(a).

      51.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).

      52.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

                                         10
       Case 1:21-mi-99999-UNA Document 871 Filed 03/26/21 Page 11 of 12




       53.   Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                     TRIAL BY JURY

       54.   Plaintiff is entitled to and hereby requests a trial by jury.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

a.)    Plaintiff’s actual damages;

b.)    Statutory damages pursuant to 15 U.S.C. § 1692k;

c.)    Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k;

d.)    General and exemplary damages pursuant to O.C.G.A. § 10-1-399(a);

e.)    Treble damages pursuant to O.C.G.A. § 10-1-399(c); and

f.)    Such other and further relief as may be just and proper.

       Respectfully submitted this 24th day of March, 2021.


                                        /s/ Matthew T. Berry
                                        Matthew T. Berry
                                        Georgia Bar No.: 055663
                                        matt@mattberry.com
                                        2751 Buford Highway, Suite 600
                                        Atlanta, GA 30324


                                        /s/ Chris Armor
                                        Christopher N. Armor
                                        Georgia Bar No.: 614061
                                          11
Case 1:21-mi-99999-UNA Document 871 Filed 03/26/21 Page 12 of 12




                             P.O. Box 451328
                             Atlanta, GA 31145
                             470-990-2568
                             chris.armor@armorlaw.com

                             Plaintiff’s Attorneys




                               12
